Citation Nr: 9920576	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  97-31 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the left lower fibula, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1943 to May 
1946.  He served during World War II and his decorations 
include the Philippine Liberation Ribbon and the World War II 
Victory Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in which an evaluation in excess of 20 
percent disabling was denied for residuals of an old healed 
fracture of the lower left fibula.  


REMAND

Having reviewed the record, the Board has concluded that this 
claim must be returned to the RO in order to ensure 
compliance with due process considerations.  

In a VA Form 9 (substantive appeal), which was received on 
October 17, 1997, the veteran indicated that he desired a 
travel board hearing in conjunction with his claim.  By 
letter dated October 20, 1997, the RO notified the veteran 
that it might be awhile before he could appear before the 
traveling section of the Board, and he was instructed to 
chose the type of hearing he desired from a list of his 
available options.  The veteran's response was received on 
October 24, 1997, and he indicated that he desired a hearing 
at the Regional Office before the RO hearing officer.  He was 
accordingly scheduled for a hearing at the RO in January 
1998.  By letter dated January 12, 1998, the veteran 
indicated that he wanted to cancel the personal hearing that 
had been scheduled for that date.  

The record also includes a second VA Form 9, received on 
October 28, 1997, in which the veteran again indicated that 
he wished to appear personally at a hearing before the Board.  
This Form 9 was received after his response to the RO's 
hearing clarification inquiry in which he indicated that he 
wanted an RO hearing.  

By letter to the veteran's latest address of record, dated 
May 26, 1999, the Board indicated that clarification was 
needed as to whether the veteran still desired a hearing 
before the Board.  The veteran was informed that if he did 
not respond within 30 days of the date of the letter, 
arrangements would be made to remand his case for such a 
hearing.  There is no indication from the record that the 
veteran responded to this inquiry within the specified period 
of 30 days.  

Therefore, this claim must be remanded to the RO so that the 
veteran can be scheduled for a travel board hearing in 
conjunction with his appeal.  

Accordingly, this claim is REMANDED for the following 
actions:

The RO should schedule the veteran for a 
hearing before a member of the Board, in 
accordance with the Board's travel 
schedule.  The veteran and his 
representative should be notified of the 
date and time of the hearing.  In 
addition, the veteran should be notified 
that in the event of his failure to 
report for the hearing, the provisions of 
38 C.F.R. § 20.704 (d) (1998) will be 
applied.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





The purpose of this Remand is to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claim on appeal. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










